DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 6 is missing description for reference numbers: 504, 508, 510, and 518
Figure 8 is missing description for reference number 718
Figure 14 is missing description for reference number 1218
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 

Specification
The disclosure is objected to because of the following informalities: Paragraph [0007] recites “The method includes mating system of any of claims 1 to 28…” however there are only claims 1-21 listed. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A fluid delivery control unit in claims 3-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claim 12 objected to because of the following informalities: “and or” on line 3 should be changed to “and/or”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim limitation “a fluid delivery control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 9-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US-2011/0027873-A1).
Regarding claim 1, Cho teaches a system for preparing a cellular biological sample for analysis, wherein the cellular biological sample is mounted on a substrate (referred to as sample pad 11) ([0022] and Figures 1A and 3A-3B), comprising:
an introducer assembly (referred to as third substrate 30) comprising at least one fluid inlet (referred to as sample inlet 33), the introducer assembly (30) configured to receive at least one fluid used to prepare the cellular biological sample for analysis ([0022], [0024], and Figure 1A);
As it is understood, the introducer assembly includes: third substrate 30, sample inlet 33, sample pad 11, and reagent pad 12. 
a conveyor assembly comprising a fluid collector assembly (referred to as absorption pad 13) having a porous material, wherein the conveyor assembly is configured to move the at least one fluid across at least a portion of the substrate (11) and bring the at least one fluid in contact with at least a portion of the cellular biological sample ([0023] and Figures 3A-3B); and,
As recited by paragraph [0023], “… and an absorption pad (13) made of glass fiber, paper, cellulose or an absorptive polymer to control the flow rate of a fluid.” These materials are understood to be porous. As it is understood, the conveyor assembly as seen in Cho is exemplified in Figure 3B where fluid travels across the space between the end of reagent pad 12 and absorption pad 13. Further, it is understood pads 11, 12, and 13 are disposed on first substrate 10. As such it will be interpreted that first substrate 10 is also a part of the conveyor assembly. 
a substrate mating assembly (referred to as holders 22) configured to hold the substrate (11) against at least a portion of the conveyor assembly ([0027] and Figure 1A),
As recited by paragraph [0027] “The second substrate (20) includes holders (22) for holding one or more pads (11, 12, 13) on the first substrate (10).” 
wherein at least a portion of each of the introducer assembly (30), the conveyor assembly, and the substrate mating assembly (22) are combined in a single, pre-assembled unit.
As seen in Figures 1A-1C, the entire device is contained within a single unit. 
Regarding claim 6, Cho teaches the system of claim 1. Cho further teaches wherein the introducer assembly (30) further comprises at least one reagent releaser (referred to as reagent pad 12) ([0022] and Figure 3B). 
Regarding claim 7, Cho teaches the system of claim 6, wherein the at least one reagent releaser comprises a porous membrane pad comprising a reagent, see supra. 
Regarding claim 9, Cho teaches the system of claim 1, wherein the conveyor assembly further comprises a capillary channel (referred to as microfluidic channel 5) ([0026] and Figures 3A-3B). 
Regarding claim 10, Cho teaches the system of claim 1, wherein the collector assembly (13) of the conveyor assembly comprises a porous material and is configured to draw the at least one fluid from the introducer assembly (30), through the conveyor assembly and into the collector assembly (13). 
As recited by paragraph [0024], “The absorption pad (13) is placed apart from the sample and reagent pads with a channel assembly of the first substrate disposed therebetween 
Regarding claim 11, Cho teaches the system of claim 1, wherein the substrate mating assembly (22) comprises an adhesive material attached to a surface of the conveyor assembly. 
It is understood that the first substrate 10 is a part of the conveyor assembly. As recited by paragraph [0029], “… the first substrate (10) and the second substrate (20) are laminated vertically, compressed and joined using… an adhesive joining process, a tape joining process…” As it is understood, this indicates that there would be an adhesive on the surface of the first substrate 10, and therefore an adhesive material will be attached to a surface of the conveyor assembly. 
Regarding claim 12, Cho teaches the system of claim 11, wherein at least one capillary channel (5) is defined by a combination of the substrate (11), the adhesive material and the surface of the introducer assembly (30) and or the conveyor assembly. It is understood that the capillary channel will be formed by any combination of: the substrate and/or the adhesive material and the surface of the introducer assembly and/or the conveyor assembly. As seen in Figure 3A, the microfluidic channel 5 has its base formed from first substrate 10, which is understood to have adhesive see supra, and is delimited by the absorption pad 13 and reagent pad 12 which are understood to be a part of the conveyor assembly and the introducer assembly respectively. 
Regarding claim 13, Cho teaches the system of claim 1, wherein the substrate mating assembly (22) further comprises a backing plate (referred to as second substrate 20) having a holding portion configured to accommodate the substrate (11) and that is further configured to 
As it is understood, the second substrate (20) has the holders (22). As such it is interpreted that the second substrate 20 is a backing plate. Further, it is understood that the outlines seen on second substrate 20 as seen in Figure 1A indicate where the sample pad (substrate) will be placed under the second substrate 20. 
Regarding claim 15, Cho teaches the system of claim 1, wherein the substrate mating assembly (22) further comprises a clamping assembly configured to apply a force that holds the substrate (11) against the substrate mating assembly (22). As it is understood, the holders 22 are on second substrate 20. As seen in Figure 1B, all three substrates 10, 20, and 30 are put together to make the device. As it is understood, there will need to be a component in order to keep the substrates together. The sandwiching of these three substrates are understood to apply a clamping force to keep all the components contained. 
Regarding claim 16, Cho teaches the system of claim 1, wherein the conveyor assembly includes at least one absorbent wicking pad (13). As it is understood, the conveyor assembly is the space between the end of reagent pad 12 to the absorption pad (13). As stated by paragraph [0023], the absorption pad is made of glass fiber, paper, cellulose, or an absorptive polymer. 
Regarding claim 17, Cho teaches the system of claim 16, wherein the absorbent wicking pad is comprised of a material selected from a cellulose, see supra. 
Regarding claim 18, Cho teaches a system for preparing a cellular biological sample for analysis, wherein the cellular biological sample is mounted on a substrate (11), comprising: 

		a conveyor assembly including at least one porous membrane portion (13), the conveyor assembly configured to move the at least one fluid across at least a portion of the substrate (11) and bring the at least one fluid in contact with at least a portion of the cellular biological sample; and,
	As it is understood, the conveyor assembly is the area as seen in Figure 3B of Cho between the end of the reagent pad 12 to the absorption pad 13. 
		a substrate mating assembly (22) configured to hold the substrate (11) against at least a portion of the conveyor assembly.
	As it is understood, the conveyor assembly is the area between the end of the reagent pad 12 and the absorption pad 13. Further, it is understood that substrate 10 is a part of the conveyor assembly as well, as seen in Figure 3A. As stated by paragraph [0027], the holders 22 hold one or more pads (11, 12, 13) on the first substrate 10. 
	Regarding claim 19, Cho teaches the system of claim 18, wherein the conveyor assembly further comprises a fluid collector assembly (13), wherein the fluid assembly comprises a porous material, see supra. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US-2011/0027873-A1) as applied to claim 1 above, and further in view of Alajem (WO-2010/007613-A1).
Regarding claim 2, Cho teaches the system of claim 1. Cho does not teach wherein the introducer assembly comprises two or more fluid inlets. 
In the analogous art of liquid transfer devices, in particular capture devices for capturing substances in a liquid, Alajem teaches a lateral capillary flow matrix. 
Specifically, Alajem teaches a housing comprising parts 72a and 72b that enclose lateral capillary flow matrix 73 with absorbent bodies 75a and 75b (Page 20 lines 25-31 and Figure 7). The upper housing 72a has a plurality of inlets 74a, 74b, and 74c (Page 21 lines 1-2 and Figure 7). It would have been obvious to one skilled in the art to modify the substrate 30 (introducer assembly) of Cho such that it has multiple inlets as taught by Alajem for the benefit of simultaneously introducing three different liquids into the device (Page 21 lines 7-9 of Alajem). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US-2011/0027873-A1) as applied to claim 1 above, and further in view of Williams (US-2009/0155123-A1). 
Regarding claim 3, Cho teaches the system of claim 1. Cho does not teach a fluid delivery control unit configured to mate with the at least one fluid inlet of the introducer assembly. 
In the same problem solving area of supplying fluids, in particular automated pipetting systems, Williams teaches an automatic pipetting system. 
Specifically, Williams teaches a liquid dispenser 976 (fluid delivery control unit) that is configured to take aliquots of a fluid and direct it to one or more respective inlets in a cartridge 994 ([0046] and Figure 1). Further, as seen in Figure 10, liquid dispenser 976 has pipette tip 1807 that has its tip inserted into inlet 202 of microfluidic cartridge 994 ([0096]). It would have been obvious to one skilled in the art to modify the system of Cho such that it includes the liquid dispenser taught by Williams for the benefit of carrying out multiple sample analyses in parallel ([0036] of Williams). 
Regarding claim 4, the combination of Cho and Williams teach the system of claim 3. Williams further teaches wherein the fluid delivery control unit (976) automatically supplies the at least one fluid to the introducer assembly of the system in one or more predetermined amounts at one or more predetermined times. Figure 11 shows in detail a liquid dispenser 4000, which is understood to operate in the same way as liquid dispenser 976 ([0100]). As stated by paragraph [0106], manifold 4007 is controlled by printed circuit board (PCB) 4008 
Regarding claim 5, the combination of Cho and Williams teach the system of claim 4. Williams further teaches wherein the at least one fluid, the one or more predetermined amounts and the one or more predetermined times are encoded in indicia on the system and read by an indicia reader (referred to as sample reader 990) of the fluid delivery control unit (976), causing the fluid delivery control unit (976) to supply the at least one fluid to the introducer assembly according to the one or more predetermined amounts and at the one or more predetermined times. 
As recited by paragraph [0043], “… from a sample reader 990, which may be a barcode reader, an optical character reader, or an RFID scanner… Thus, the sample reader 990 is configured to transmit identifying indicia about the sample… to processor 980… In some embodiments a sample reader is attached to the liquid dispenser 976 and can thereby read indicia about a sample above which the liquid dispenser is situated.” As further stated by paragraph [0044], the liquid dispenser 976 is controlled by processor 980 to carry out various pipetting operations. It would have been obvious to one skilled in the art to modify the system of Cho to include the indicia and indicia reader of Williams for the benefit of providing the processor 980 with data about the sample to be analyzed ([0043] of Williams). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US-2011/0027873-A1) as applied to claim 1 above, and further in view of Bautista (US-2003/0129767-A1). 
Regarding claim 8, Cho teaches the system of claim 1. Cho does not teach wherein the introducer assembly further comprises at least one valve configured to alter a flow pattern of the at least one fluid through the introducer assembly after a pre-determined length of time. 
In the same problem solving area, Bautista teaches a valve that separates the sample receiving chamber from the test platform. 
Specifically, Bautista teaches a valve structure 20 at the end of a sample receiving chamber 1 ([0005] and Figure 2). As recited by paragraph [0005] “After incubation of the sample in reagent the valve 20 is rotated such that the valve is opened and the fluid contents are released at a controlled flow onto a sample application area of the test strip 3.” It is understood that the valve structure 20 is connected to the end of sample receiving chamber 1, where the components are then connected (optionally separable) to the test platform 2 ([0047] and Figure 2). It is understood that the sample receiving chamber and valve of Bautista will be a part of the third substrate of Cho to form the introducer assembly. It would have been obvious to one skilled in the art to modify the third substrate (introducer assembly) of Cho such that it includes the sample receiving chamber and valve structure taught by Bautista for the benefit of actuating, regulating, or modulating fluid flow ([0057] of Bautista). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US-2011/0027873-A1) as applied to claim 13 above, and further in view of Johnson (US-2016/0223536-A1). 
Regarding claim 14, Cho teaches the system of claim 13. Cho does not teach wherein the conveying assembly and/or the backing plate further include at least one heating and/or cooling element. 
In the analogous art of lateral flow test strips, Johnson teaches a lateral flow device with a heating element. 
Specifically, Johnson teaches a resistive heating element 828 ([0095] and Figure 8B). As recited by paragraph [0095] “Such resistive element(s) can be applied directly to a backing 801 or to a separate portion of the strip.” It would have been obvious to one skilled in the art to modify the conveying assembly (absorption pad 13, first substrate 10) of Cho such that it has the resistive heating element taught by Johnson for the benefit of improving the binding of the analyte ([0097]) of Johnson). 

Claim 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Alajem (WO-2010/007613-A1) in view of Johnson (US-2016/0223536-A1). 
Regarding claim 20, Alajem teaches a system for preparing a cellular biological sample for analysis, wherein the cellular biological sample is mounted on a substrate (referred to as capillary flow matrix 73) (Page 21 lines 4-5 and Figure 7), comprising:

	a conveyor assembly (referred to as plastic under layer 77) in fluidic communication with the at least two reagent inlets and the wash inlet (74a, 74b, 74c), the conveyor assembly (77) configured to move the at least one fluid across at least a portion of the substrate (73) and bring the at least one fluid in contact with at least a portion of the cellular biological sample (Page 20 line 30 and Figure 7); and,
As it is understood, the plastic under layer 77 (conveyor assembly) has capillary flow matrix 73 (substrate) on top of it, and on the opposite side from the inlets (74a, 74b, 74c) there are absorbent bodies 75a and 75b which are also considered to be part of the conveyor assembly. As recited by Page 20 lines 27-29 “… a lateral capillary flow matrix 73 having its downstream end sandwiched between a plurality of absorbent bodies, 75a, 75b, to direct the lateral flow of the liquid therethrough.” 
	a substrate mating assembly configured to hold the substrate (73) against at least a portion of the conveyor assembly (77).
As stated by Page 29 lines 17-23, the lateral capillary flow matrix (substrate) is placed on a supporting layer made of plastic (conveyor assembly) with adhesive. It is understood that the adhesive acts as a mating assembly, as it binds the capillary flow matrix (substrate) to the plastic layer (conveyor assembly). 
Alajem does not teach where the conveyor assembly includes at least two parallel channels.

Specifically, Johnson teaches separation barrier 903 that allows the sample to travel along separate lanes ([0102] and Figures 9A and 9B). As further recited by paragraph [0102], “The sample is eluted up the strip and proceeds down two lanes or separate flow path(s) 972 and 973 as indicated by the arrows.” (see Figures 9A and 9B). Figure 9A differs from 9B as Figure 9B lacks a physical separator. As it is understood, flow paths 972 and 973 are parallel channels. It is further understood that the two lanes may have different components. As seen in Figure 9A, the first lane 972 has regions 921 and 922 while the second lane 973 does not ([0102]). It is understood that the two lanes 972 and 973 measure decomplexed and un-decomplexed analyte levels to measure overall complexation of a sample ([0102]). It would have been obvious to one skilled in the art to modify the capillary flow matrix (substrate) and plastic under layer (conveyor assembly) such that there would be a separation barrier as taught by Johnson to divide the capillary flow matrix (substrate) and plastic under layer (conveyor assembly) into two lanes for the benefit of running two analyses at once to compare results to then get an overall measurement ([0102] of Johnson).  
Regarding claim 21, the combination of Alajem and Johnson teach the system of claim 20, wherein Johnson teaches the at least two channels (972 and 973) are parallel channels, see supra. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798